UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 31, 2012 Date of report (Date of earliest event reported) L & L Energy, Inc. (Exact name of Registrant as Specified in Charter) Nevada 000-32505 91-2103949 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 130 Andover Park East, Suite 200, Seattle WA 98188 (Address of principal executive offices)(Zip Code) (206) 264-8065 Registrant’s telephone number, including area code Not Applicable (Former Name or Former Address, If Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. (a) The 2012 annual meeting of shareholders of the Company was held at L&L Energy’s Seattle office on August 31, 2012. A quorum was met, with 41.35% of the outstanding shares voted. (b) The voting was conducted and certified by an independent third party proxy voting firm, Broadridge of New York. The results of the proposals submitted to a vote of the Company’s shareholders at the annual meeting are set forth below. 1) Each of the following nominees for director was elected to serve until the next annual meeting of shareholders or until a respective successor is elected and qualified: Director Name Shares Voted For % of Shares Voted For Shares Withheld Dickson V. Lee 15,140,477 98.36% 252,975 Jingcai Yang 15,262,560 99.15% 130,892 Mohan Datwani 15,114,141 98.19% 279,311 Clayton Fong 15,047,968 97.76% 345,484 Dr. Syd S. Peng 15,217,337 98.86% 176,115 2) The advisory proposal on the Company’s executive compensation was approved as follows: Shares Voted For % of Shares Voted For Shares Votes Against Abstentions 15,129,432 98.28% 168,057 95,963 3) The advisory proposal on plan to seek dual listing outside the USA was approved as follows: Shares Voted For % of Shares Voted For Shares Votes Against Abstentions 15,292,174 99.34% 81,670 19,608 ITEM 8.01. OTHER EVENTS. On September 4, 2012, the Company issued a press release, a copy of which is furnished as Exhibit 99.1 to this Form 8-K. Exhibit Number Description 99.1 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. L & L ENERGY, INC. (Registrant) By: /s/ Dickson V. Lee Dickson V. Lee, Chief Executive Officer Date:
